DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment field 12/07/2020 has been entered. No amendment has been made and claims 1-2, 4-5, 7-20 have been argued by the applicant. Therefore, claims 1-2, 4-5, 7-20 are now pending in the application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 7-9, and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kondou et al. (US – 2011/0120822 A1) and further in view of Handke (US -2005/0063630 Al) and Al-Dahhan (US - 2006/0082037 Al).
As per claim 1, Kondou discloses Automobile Hydraulic Shock Absorber comprising:
a boot (32, Fig: 2) having an upper end (32a, Fig: 2) and an extending section (Attached figure and fig: 2) having an accordion bellows-like shape extending (Attached figure and fig: 2) downward from the upper end defining a central axis (Attached figure and fig 2) extending therethrough, the upper end (32a) having a vertical wall (Attached figure and fig: 2), a spring receiving contact surface (Attached figure and fig: 2) and, the vertical wall and the spring receiving contact surface at least partially defining a spring receiving portion (Attached figure and fig: 2), the spring receiving contact surface having an annular disc shape (Fig: 2) perpendicular to the vertical wall (Attached figure and fig: 2) that extends radially outward from the vertical wall (Attached figure and fig: 2); and
the boot (32, Fig: 2) being formed as a monolithic (Fig: 2), unitary element as a single unit (Fig: 2).

    PNG
    media_image1.png
    707
    600
    media_image1.png
    Greyscale

Kondou discloses all the structural elements of the claimed invention but fails to explicitly disclose a centering portion, the centering portion projecting from the vertical wall of the spring receiving portion, the boot being formed as a monolithic, unitary element as a single unit; and

Al-Dahhan discloses Spring Seat Assembly comprising:
a centering portion (60, Fig: 1-3) and
the centering portion (60) projecting from the vertical wall of the spring receiving portion (Fig: 1-3),
the centering portion (60) being positioned to contact a radially inner surface of the transition section of the coil spring restricting movement of the end section of the coil spring relative to the spring receiving portion of the boot ([0019], Fig: 1-3).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the automobile hydraulic shock absorber of the Kondou to include the centering portion, the centering portion (60) projecting from the vertical wall of the spring receiving portion, the centering portion (60) being positioned to contact a radially inner surface of the transition section of the coil spring restricting movement of the end section of the coil spring relative to the spring receiving portion of 
Further, Handke discloses a Strut Assembly comprising:
a coil spring (25, Attached figure and fig: 1,5) having an end section (Attached figure and fig: 1,5), a transition section (Attached figure and fig: 1,5) and a main section (Attached figure and fig: 1,5), the end section being fitted to the spring receiving portion encircling at least a portion of the vertical wall (Attached figure and fig: 1,5) and defining a first radially inner diameter (Attached figure and fig: 1,5), the transition section having an increasing inner diameter extending from the end section to the main section (Attached figure and fig: 1,5), and the main section defining a second radially inner diameter greater than the first radially inner diameter (Attached figure and fig: 1, 5), the coil spring defining a central axis extending therethrough that coincides with the central axis of the boot (Attached figure and fig: 1,5).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the automobile hydraulic shock absorber of the Kondou as modified by Al-Dahhan to make the coil spring having an end section, a transition section and a main section, the end section being fitted to the spring receiving portion encircling at least a portion of the vertical wall and defining a first radially inner diameter, the transition section having an increasing inner diameter extending from the end section to the main section, and the main section defining a second radially inner diameter greater than the first radially inner diameter, the coil spring defining a central axis extending therethrough that coincides with the central axis of the boot as taught by Handke in order to provide greater spring deflections, with  a greater suspension 

As per claim 2, Kondou discloses wherein the vertical wall has an overall cylindrical shape (Attached figure and fig: 1-2).

    PNG
    media_image2.png
    867
    671
    media_image2.png
    Greyscale


As per claim 7, Kondou as modified by Al-Dahhan and Handke discloses some degree of section contact with boot when installed but fails to explicitly disclose the end section of the coil spring extends between 200 degrees and 270 degrees about the central axis when installed to the boot.
Therefore, Kondou as modified by Al-Dahhan and Handke disclose the claimed invention except for the end section of the coil spring extends between 200 degrees and 270 degrees about the central axis when installed to the boot. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the end section of the coil spring extends between 200 degrees and 270 degrees about the central axis when installed to the boot, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (MPEP 2163.05, III).

As per claim 8, Kondou as modified by Al-Dahhan and Handke discloses some degree of section contact with boot when installed but fails to explicitly disclose the end section of the coil spring extends between 210 degrees and 240 degrees about the central axis when installed to the boot.
Therefore, Kondou as modified by Al-Dahhan and Handke disclose the claimed invention except for the end section of the coil spring extends between 200 degrees and 270 degrees about the central axis when installed to the boot. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the end section of the coil spring extends between 210 degrees and 240 degrees about the central axis when installed to the boot, since it has been held that where the 

As per claim 9, Handke further discloses wherein
the end section (Attached figure and fig: 1, 5) of the coil spring overlies the spring receiving portion when installed to the boot (Attached figure and fig: 1, 5).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the automobile hydraulic shock absorber of the Kondou to make the end section of the coil spring overlies the spring receiving portion when installed to the boot as taught by Handke in order to provide greater spring deflections, with a greater suspension comfort, improving the operation and durability of the damper and providing better ride characteristics.

As per claim 15, Handke further discloses wherein
the end section of the coil spring and the vertical wall define a first gap (Attached figure and fig: 1, 5) therebetween, and
a portion of the transition section adjacent to the centering portion and the vertical wall defines a second gap therebetween, the second gap being greater than the first gap (Attached figure and fig: 1, 5).

As per claim 16, Al-Dahhan further discloses wherein
The centering portion (60, Fig: 1-3) is a rectangular projection located radially outward of the vertical wall.


As per claim 17, Al-Dahhan further discloses, wherein
the centering portion (60) comprises a plurality of rectangular projections located radially outward of the vertical wall (Fig: 1 -3).

As per claim 18, Al-Dahhan further discloses, wherein the plurality of rectangular projections (60, Fig: 1-3) includes a first projection extending a first distance away from the vertical wall and a second projection extending a second distance away from the vertical wall, the second distance being greater than the first distance (Fig: 1-3 showed that 60 has projection an bottom projection 9first projection) is less than upper projection (second projection)).

As per claims 19 and 20, Al-Dahhan further discloses wherein the ramp surface of the ramp portion of the spring receiving portion (Attached figure and fig: 1) is dimensioned such that a portion of the transition section of the coil spring extends under the ramp surface and is spaced apart from the ramp surface (Attached figure and fig: 1), except that when the coil spring is compressed, the transition section contacts the ramp .

    PNG
    media_image3.png
    585
    440
    media_image3.png
    Greyscale


Claims 4-5, and 10-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kondou et al. (US – 2011/0120822 A1) as modified by Handke (US -2005/0063630 Al) and Al-Dahhan (US -2006/0082037 Al) as applied to claim 1 above, and further in view of Suchta et al. (US - 2014/0239567 Al).
As per claim 4, Kondou as modified by Al-Dahhan and Handke discloses all the structural elements of the claimed but fails to explicitly disclose wherein
the spring receiving portion includes a ramp portion having a ramp surface that defines an acute angle relative to the spring contacting surface, the ramp portion defining a stop surface perpendicular to the spring contacting surface and the vertical wall.
Suchta discloses System and Method for Damper comprising:
the spring receiving portion (Attached figure and fig: 2) includes a ramp portion (Attached figure and fig: 2) having a ramp surface (Attached figure and fig: 2) that defines an acute angle relative to the spring contacting surface, the ramp portion defining a stop surface perpendicular to the spring contacting surface and the vertical wall (Attached figure and fig: 2).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the automobile hydraulic shock absorber of the Kondou as modified by Al-Dahhan and Handke to make the spring receiving portion includes a ramp portion having a ramp surface that defines an acute angle relative to the spring contacting surface, the ramp portion defining a stop surface perpendicular to the spring contacting surface and the vertical wall as taught by Suchta in order to prevent spring from rotation and misalignment when impact event.

As per claim 5, Suchta further discloses, wherein


Claim 10 recites the genus of the same limitations of claim 4 and therefore rejects under the same rational.

As per claim 11, Handke further discloses wherein
the transition section of the coil spring (Attached figure and fig: 1, 5) diverges away from the spring receiving portion and diverges away from the annular surface extending from the end section of the coil spring (Attached figure and fig: 1, 5).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the automobile hydraulic shock absorber of the Kondou as modified by Al-Dahhan to make the transition section of the coil spring diverges away from the spring receiving portion and diverges away from the annular surface extending from the end section of the coil spring as taught by Handke in order to provide greater spring deflections, with  a greater suspension comfort, improving the operation and durability of the damper and providing better ride characteristics.

As per claim 12, Kondou as modified by Al-Dahhan and Handke discloses all the structural elements of the claimed invention but fails to explicitly disclose wherein
the centering portion contacts the transition section at an area that is spaced apart from the end section by an angle that is between 10 and 30 degrees.


As per claim 13, Handke further discloses wherein
the transition section (Attached figure and fig: 1 -5) diverges away from the spring receiving portion moving away from the end portion such that a section of the transition section is located adjacent to and radially outward from the stop surface (Attached figure and fig: 1-5).

As per claim 14, Kondou as modified by Al-Dahhan and Handke discloses all the structural elements of the claimed invention but fails to explicitly disclose wherein
the centering portion is spaced apart from the stop surface by an angle of between 60 degrees and 90 degrees.
Therefore, Kondou as modified by Al-Dahhan and Handke discloses the claimed invention except for the centering portion is spaced apart from the stop surface by an angle of between 60 degrees and 90 degrees. It would have been obvious to one .

    PNG
    media_image4.png
    896
    598
    media_image4.png
    Greyscale


Response to Arguments
REMARK, filed 12/07/202, with respect to the rejection(s) of claim(s) 1-2, 4-5, 7-20 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kondou et al. (US – 2011/0120822 A1) and further in view of Handke (US -2005/0063630 Al), Al-Dahhan (US - 2006/0082037 Al) and Suchta et al. (US - 2014/0239567 Al).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN M AUNG whose telephone number is (571)270-5792.  The examiner can normally be reached on 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/SAN M AUNG/Examiner, Art Unit 3657                 

/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657